           Case 1:19-cv-00110-RP Document 10 Filed 03/01/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

SYNERGIES CORPORATION, et al.,                         §
                                                       §
                Plaintiffs,                            §
                                                       §
v.                                                     §                    1:19-CV-110-RP
                                                       §
MORRISON FOERSTER, LLP,                                §
                                                       §
                Defendant.                             §

                                          FINAL JUDGMENT

        On February 28, 2019, Plaintiffs Synergies Corporation, Nirav Modi, Inc., Firestar Diamond

International, Inc., AVD Trading, Inc., and Firestar Group, Inc. (together, “Plaintiffs”) dismissed all

claims in this case without prejudice by stipulation of dismissal under Federal Rule of Civil

Procedure 41(a)(1)(A)(i). (Dkt. 9). Rule 41(a)(1)(A)(i) allows a plaintiff to voluntarily dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves an

answer or a motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant Morrison

Foerster, LLP (“Defendant”) has not served an answer or a motion for summary judgment.

Plaintiffs’ notice is therefore “self-effectuating and terminates the case in and of itself; no order or

other action of the district court is required.” In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir.

2015), as revised (May 15, 2015). As nothing remains to resolve, the Court renders Final Judgment

pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        IT IS ORDERED that each party bear its own costs.

        SIGNED on March 1, 2019.

                                                    ROBERT PITMAN
                                                    UNITED STATES DISTRICT JUDGE
